Title: To Thomas Jefferson from William Short, 24 July 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July 24. 1791.

I had the honor of writing to you four days ago by Mr. Barrett. This will be sent also by the way of Havre and will contain a letter for the Secretary of the Treasury.
A very lengthy report has been made to the assembly in the name of the two committees, diplomatick and of war, on the situation of France with respect to her neighbours, and her military force. From it it appeared that the politics of Europe are not settled as yet—that if a league of the leading powers should be formed against the French constitution, they could not possibly concert their measures and begin to act before the next spring—of course nothing to be apprehended for the present from thence—that there were about 4, or 5,000 emigrants at Worms and other places on the frontiers—that the Emperor had about 40, or 45,000 men in the low countries, of which the circumstances of those countries would not allow him to employ against France (even if he were disposed and nothing indicated such a disposition) more than 15, or 20,000—that the German princes who had regular troops would probably aid the emigrants so as to raise their numbers to 15, or 20,000 men. Supposing therefore every thing at the worst, the greatest number of troops that could be brought against France at present would be 40,000 men. The reporter shewed that the emigrants being led by men who had given so many proofs of designs without calculation, of projects without the possibility of execution, might adopt that of entering the country by force, with the succours mentioned above or a part of them, in the ill grounded hopes of being joined by the discontented within and rendering their force formidable.
France had to oppose to such an invasion 64,000 regular troops which when the regiments were completed would amount to 91,000 posted from Dunkirk to Belfort. The whole army in France is now 143,000 men and when completed will be 213,000.
After such a picture it might have been expected that they would have been satisfied with their present means of resistance. Instead of which the committees proposed and the assembly decreed that there should be immediately raised in addition an army of garde nationale volunteers of 97,000 men, who are to have 15. sous a day. Such measures must be always expected from numerous assemblies which exercise all the functions of government. Many inconveniences are to be apprehended without counting the additional expence, from the present. Such a body of turbulent indisciplined men  if they find no employment from the enemy will either return disgusted and thus have used in vain the first and fiery zeal from which volunteers derive their greatest force—or remaining embodied will endeavour to find employment even at the risk of violating public tranquillity. Their want of discipline will tend to destroy the little which remains among the regular troops with whom they will serve, and their superior pay will probably create discontentment and jealousy among those troops.
Count Rochambeau commands on the Northern frontier and by the open and decided part he has taken in the revolution enjoys the full confidence of the assembly and of his troops.—Should France be attacked M. de la fayette will take command in the active army.
It is certain that England and Prussia will abandon the Porte. A forced peace will therefore take place. M. de Montmorin has informed the diplomatic committee that this circumstance and the present posture of negotiation among the several European powers rendered it every day more probable that they meant to take the questions relative to France into consideration. I mentioned to you in my last how I thought this business would be begun.
They will perhaps use as much delay as possible in hopes that the French government not being organised, the taxes not being collected, the credit falling, the expected internal tranquility not arriving, may disgust many against the present order of things. The parties which are forming in the country among those who wish for the revolution, but differ in their opinions about the constitution, resemble so much those which took place in Brabant, and the advantage which the Emperor derived from delay will weigh much in the adoption of such a system.
Acts of rigour are now used against that class of people who have been long employed as the arms of the revolution and who had become too strong for the government. Their disgust will necessarily increase and it will not be surprizing if in time they act against their former leaders in favor of any party who should be strong enough to offer them a change. It is the misfortune of this country to have too many of those who will always desire disorder and changes because having nothing to lose they have nothing to fear.
It must be agreed also that the conduct of the assembly gives fair play to their enemies whether Royalists or Republicans. The acts of irregularity and despotism which they tolerate or authorize are overlooked by a great many as they consider them the only remedy to the greater evil of anarchy. But they are reproached by many also as the indirect cause of this anarchy in taking the government into  their own hands instead of organizing and separating its parts. It is evident that the true principles of liberty are either not known or not attended to. They are avowedly violated every day under the long known pretext of public good. Where such things will lead to or when they will end it is impossible to say, but it is evident that they obscure the horizon and give alarm to such as have time to reflect on their future progress.
M. Duveyrier whom I mentioned in my last has been called before the assembly to give an account of his mission. He had not changed his name as was said at Luxemburg. He was arrested there because his passeport was for one person only and he had a companion, and because he was suspected of wishing to debauch the garrison. He was confined three weeks without being allowed to write. He was set at liberty and escorted to the French territory before M. de Montmorin’s reclamation arrived at Brussels.
In addition to what I mentioned of Spain in my last, I think it well to send you the following account which has been printed here and which I have reason to believe is nearly exact—the population about ten millions—the mean amount of its revenues taken on ten years £4,172,648 sterling, annual expences £4,888,514. The revenue now amounts to £5,000,000 sterling owing to a better system of collections.—It is said also that the expences have not increased in the same proportion, which I take to be erroneous, as it is generally supposed there is an annual deficit.—Land forces 70, or 80,000 men of which a large body is cavalry.—73 ships of the line.
It is published in the English newspapers that war is inevitable between the U. S. and Spain and that preparations are making for it on both sides. M. de Montmorin asked me how the business stood at present and seemed somewhat surprized at my telling him that I knew nothing later than what I had formerly mentioned to him. I have in more than one instance experienced the inconvenience of being without information. In this it is disagreeable as it may have the appearance with M. de Montmorin of my having something to conceal from him which not being the case it would be wrong that he should be allowed to take up such an idea. I observed that I did not suppose there was any new circumstance as you had not informed me of it.
I have just recieved a letter from the Consul at Bordeaux who informs me that hitherto the decrees of the assembly have had a good effect both on our oils and tobacco as to price. He adds that several French vessels sent to America for the latter article are soon expected which will lower the price 5.₶ or 6.₶. They will of course  exclude our vessels altogether unless counteracted by some means or other.
I have not seen Drost since my last. He then told me he would come in two or three days and take final arrangements if he determined to go which I have little doubt will be the case. I hope to be able to assure you of it in my next. In the mean time I beg you to be persuaded of the sincerity with which I am, Dear Sir, your affectionate friend & servant,

W: Short

